          Case 4:20-cv-00069-KGB Document 9 Filed 01/28/21 Page 1 of 1




                        THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

TERRY MCCOY,                                                                      PLAINTIFF

v.                            Case No. 4:20-cv-00069-KGB-JTR

JOSEPH GORMAN, et al.                                                         DEFENDANTS

                                            ORDER

       Before the Court is the Recommended Disposition submitted by United States Magistrate

Judge Thomas Ray on September 25, 2020 (Dkt. No. 7). No objections have been filed to the

Recommended Disposition, and the deadline for filing objections has since passed. Accordingly,

the Court adopts the Recommended Disposition in its entirety as this Court’s findings of fact and

conclusions of law. The Court dismisses plaintiff Terry McCoy’s claims without prejudice for

failure to prosecute. The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma

pauperis appeal from this Order and accompanying Judgment would not be taken in good faith.

       It is so ordered this 28th day of January, 2021.


                                                     _________________________________
                                                     Kristine G. Baker
                                                     United States District Judge
